Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 6-8, filed 5/01/2022, with respect to the rejection(s) of independent claims 1-4, 6, 8, 10-12, 17-21 and 23 under 35 U.S.C. 102 (a) (1) as being anticipated by Bullock et al. (WO 94l22039), claim 5 under 35 U.S.C. 103 as being unpatentable over Bullock ‘039 in view of KAGAYA (US 20110184244 A1), claim 7 under 35 U.S.C. 103 as being unpatentable over Bullock ‘039 in view of Louwet (US 20090148722 A), claim 9 under 35 U.S.C. 103 as being unpatentable over Bullock ‘039, claims 13-16 and 22 under 35 U.S.C. 103 as being unpatentable over Bullock ‘039 in view of Toth et al. (US 20160351292 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6, regarding amended independent claim 1 that “Claim 1 now, in part, recites that “the adhesive is an electrically conductive adhesive that is between and electrically connecting the conductive layer and the conductive region” (Emphasis added)…..
Applicant respectfully submits that even if the outer material of Bullock was in an adhesive state as in Toth, this material cannot be considered to be conductive. Further, this outer material is clearly not between the conductive layer and the conductive region as now claimed — nor would that outer material electrically connect as now claimed.
The Office Action fails to assert that the remaining art of record, namely Kagaya and/or Louwet, cure the aforementioned or other defects and deficiencies present in the disclosure of Bullock and Toth (Remarks Page 6).
Thus, present claim 1, as well as the claims that depend therefrom, are believed to be in condition for allowance over the art of record.
Claim 23 now, in part, recites the step of “inserting the optical waveguide into the adapter sleeve ...with the conductive region and the conductive layer in electrical contact with one another through the electrically conductive adhesive”. (Emphasis added).
Again, Bullock does not disclose or suggest a conductive adhesive that placed the region and layer in electrical contact with one another as now claimed.
Rather, Bullock requires the electrical contact member 22 is 1n contact with electrical conductor layers 6 and 7 by contact member 21 wherein the structure has a precisely contoured space that receives this member 21. Thus, even if the outer material of Bullock was in an adhesive state as in Toth, this material would not provide the method of present claim 23.
The Office Action fails to assert that the remaining art of record, namely Kagaya and/or Louwet, cure the aforementioned or other defects and deficiencies present in the disclosure of Bullock and Toth.
Thus, present claim 23 1s also believed to be 1n condition for allowance over the art of record (Remarks Page 7)”. 
Examiner Response:
Applicant’s arguments, see page 6-9 (stated above), filed 5/01/2022, with respect to the rejection(s) of claim(s) 1 and 23 have been fully considered and are partially persuasive. Applicant’s argument that, “Applicant respectfully submits that even if the outer material of Bullock was in an adhesive state as in Toth, this material cannot be considered to be conductive” is not persuasive. Because Bullock teaches, “Figure 2: Modified Figure 2 of Bullock below shows a cross-sectional piece of a cable of the invention partia11y inserted into a connector, which provides e1ectrica1 contact member 22, for contact with electrical conductor layers 6 and 7 of the cable and shield layer 8 of the cable by contact member 21, Precisely contoured space is provided within the center of the connector for the fiber optic core of the cable (layers 1, 2 and 3) so that the core will abut precisely a similar core affixed to the connector to provide optical signal connection and transmission through optical fiber 1; Detailed Description of the Invention Page 4 Line 13-21”. The contact member contacts the layer and makes signal connection and if contact member 22 is not conductor it cannot make signal connection between the conductor layer. Therefore, applicant’s argument is not persuasive. However applicant has amended the claim and added the limitation, “an adhesive fixing the adapter sleeve and the optoelectrical guide/conductor arrangement to one another, wherein the adhesive is an electrically conductive adhesive that is between and electrically connecting the conductive layer and the conductive region” in claim 1 and “applying a conductive adhesive to a portion of the conductive layer; and inserting the optical waveguide into the adapter sleeve in such a way that the adapter sleeve mechanically embraces the optical waveguide with the conductive region and the conductive layer in electrical contact with one another through the electrically conductive adhesive so as to transmit optical and/or electrical signals between the conductive layer and the conductive region” in claim 23 which necessitates a new ground of rejection. Applicant incorporated the limitation from dependent claims 11 and 12 and added the limitation that, “the adhesive is an electrically conductive adhesive that is between and electrically connecting the conductive layer and the conductive region” which was not previously rejected under art and which changes the scope of the claim. Therefore, the rejection of claims 1 and 23 has been withdrawn as claim 23 also has the similar amendment. In view of applicant’s claim amendment, Luch (US 20120031462 A1) is applied to meet at least the amended limitation only to show that the conductive layers are electrically connecting with electrically conductive adhesive. Claims 1 and 23 are now rejected under 35 U.S.C. 103 as being unpatentable over Bullock ‘039 in view of Luch (US 20120031462 A1) as set forth below. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock et al. (Hereinafter “Bullock”) in the WIPO Application Publication Number WO 94l22039 in view of Luch in the US patent Application Publication Number US 20120031462 A1.

           Regarding claim 1, Bullock teaches an optoelectrical guide/conductor system (a composite fiber optic/ehctrica1 coaxial signal cable which has a fiber optic core which comprises an optica1 fiber clad with a material having a higher refractive index than the optical fiber and a soft polymer buffer layer surrounding the fiber and cladding; Summary of Invention page 1 Line 18-22; Figure 1: Modified Figure 1 of Bullock below is a perspective view of a cable of the invention with the layers cut away to show structure, Figure 2: Modified Figure 2 of Bullock below is a cross-sectional side view of a cab1e of the invention partially inserted into a connector; Brief Description of the Drawing; Page 2 Line 21-24), comprising:
an optoelectrical guide/conductor arrangement (Figure 1 and Figure 2 below) (The core of the cable comprises layers 1, 2, 3, 4, and 5; Detailed Description of the Invention Page 2 Line 32)comprising 
an optical waveguide [1-3] (An optical fiber l is c1ad with a hard polymer layer 2 in the case of an organic polymer fiber or a glass or si1ica layer 2 if fiber 1 comprises glass or silica. Layer 3 is a buffer layer, usually of a soft polymer, such as a foam, but preferab1y comprises porous ePTFE, which is soft and resilient to provide excellent buffering properties for the optical fiber 1; Detailed Description of the Invention Page 2 Line 32 Page 2 Line 32-33 & Page 3 Line 1-5; Layers 1-3 makes the optical waveguide) and

    PNG
    media_image1.png
    504
    789
    media_image1.png
    Greyscale

Figure 1: Modified Figure 1 of Bullock
a conductive layer [5] (Metal coating 5 as the conductive layer as it is made of conductive metal) (Meta1 coating 5 on tape 4 may be any conductive meta1, but is usually Aluminum; Detailed Description of the Invention Page 3 Line 12-14), 
the optical waveguide having an outer, organic sheath layer [4] (Polymer tape layer 4 as the organic sheath layer as it is organic polymer) (Buffer layer 3 may optionally be covered with a po1ymer tape layer 4 which may be meta11ized on its exterior to enhance conductivity of the layer 6 of e1ectrka1 conductors; Detailed Description of the Invention Page 3 Line 10-12; Claim 6: 6, A cable of Claim l wherein said fiber optic core comprises an organic polymer optical fiber surrounded by a hard polymer cladding), 
the conductive layer [5] is a single layer or a sequence of layers (Figure 1: Modified Figure 1 of Bullock above shows that the conductive layer [5] is a single layer), 
the conductive layer [5] is directly or indirectly on the outer sheath layer [4] (Figure 1: Modified Figure 1 of Bullock above shows the conductive layer [5] is directly or indirectly on the outer sheath layer [4]); and
an adapter sleeve [6] that has a conductive region (The metallized tape layer is surrounded and in electrical contact with a layer 6 of electrical conductors which may be any of
the metals and alloys customarily employed for e1ectrica1 conductors in the wire and cab1e art; Detailed Description of the Invention Page 3 Line 18-21; a layer 6 as the adapter sleeve which is a conductor and has a conductive region), 
the adapter sleeve [6] mechanically embraces the optoelectrical guide/conductor arrangement with the conductive region in electrical contact with the conductive layer [5] so as to transmit optical and/or electrical signals between the conductive layer [5] and the conductive region [6] (figure 2 shows a cross-sectional piece of a cable of the invention partia11y inserted into a connector, which provides e1ectrica1 contact member 22, for contact with electrical conductor layers 6 and 7 of the cable and shield layer 8 of the cable by contact member 21, Precisely contoured space is provided within the center of the connector for the fiber optic core of the cable (layers 1, 2 and 3) so that the core will abut precisely a similar core affixed to the connector to provide optical signal connection and transmission through optical fiber 1; Detailed Description of the Invention Page 4 Line 13-21); and
an adhesive fixing [21]+[22] (contact 21 and 22 as the adhesive fixing as it contact or connect between layers)  the adapter sleeve [6] and the optoelectrical guide/conductor arrangement to one another [1, 2, 3, 4, 5] (Figure 2: Modified Figure 2 of Bullock above shows a cross-sectional piece of a cable of the invention partia11y inserted into a connector, which provides e1ectrica1 contact member 22, for contact with electrical conductor layers 6 and 7 of the cable and shield layer 8 of the cable by contact member 21, Precisely contoured space is provided within the center of the connector for the fiber optic core of the cable (layers 1, 2 and 3) so that the core will abut precisely a similar core affixed to the connector to provide optical signal connection and transmission through optical fiber 1; Detailed Description of the Invention Page 4 Line 13-21).
Bullock fails to teach wherein the adhesive is an electrically conductive adhesive that is between and electrically connecting the conductive layer and the conductive region.
Luch teaches structures useful in collecting current from a surface of limited current carrying capacity such as those of many optoelectric devices including photovoltaic cells (Paragraph [0089] Line 1-4),
wherein the adhesive [42] in Figure 43 is an electrically conductive adhesive (The joining is accomplished by suitable electrical joining techniques such as soldering, riveting, spot welding or conductive adhesive application. The particular ohmic joining technique embodied in FIG. 43 is through electrically conductive adhesive 42; Paragraph [0227] Line 4-8) that is between and electrically connecting the conductive layer [227b] and the conductive region [10a] (Referring to FIG. 43, it is seen that proper positioning allows the conductive material 222 extending over the second surface 212 of article 227b to be ohmicly adhered to the bottom surface 66 of cell 10a. This joining is accomplished by suitable electrical joining techniques such as soldering, riveting, spot welding or conductive adhesive application. The particular ohmic joining technique embodied in FIG. 43 is through electrically conductive adhesive 42; Paragraph [0227] Line 1-8). The purpose of doing so is to provide relatively inexpensive adhesive formulation and to produce as hot melt formulations, to relatively limit  the resulting resistance losses, to establish the ohmic connection using a straightforward lamination process by the hot melt conductive adhesive, to retain a high degree of flexibility and to maximize active collection area.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock in view of Luch, because Luch teaches to include n electrically conductive adhesive that is between and electrically connecting the conductive layer and the conductive region provides relatively inexpensive adhesive formulation and can produce as hot melt formulations, relatively limits  the resulting resistance losses, establishes the ohmic connection using a straightforward lamination process by the hot melt conductive adhesive (Paragraph [0227]), retains a high degree of flexibility and maximizes active collection area (Paragraph [0228]).


Regarding claim 2, Bullock teaches a system, wherein 
the adapter sleeve [6] has an outer sleeve body enclosing an inner receiving opening along a sleeve axis, and wherein the optoelectrical guide/conductor arrangement (Figure 1 and Figure 2) extends along the sleeve axis through the inner receiving opening (Figure 2: Modified Figure 2 of Bullock below shows that the adapter sleeve [6] has an outer sleeve body enclosing an inner receiving opening along a sleeve axis, and wherein the optoelectrical guide/conductor arrangement extends along the sleeve axis through the inner receiving opening).

    PNG
    media_image2.png
    800
    1558
    media_image2.png
    Greyscale


Figure 2: Modified Figure 2 of Bullock

Regarding claim 3, Bullock teaches a system, wherein 
the inner receiving opening is cylindrical and/or is arranged concentrically with respect to the outer sleeve body (Figure 1: Modified Figure 1 of Bullock above shows the inner receiving opening is cylindrical and/or is arranged concentrically with respect to the outer sleeve body of the adapter sleeve 6).

Regarding claim 4, Bullock teaches a system, wherein 
the optoelectrical guide/conductor arrangement (Figure 1 and Figure 2) projects from the adapter sleeve [6] on at least one side thereof and/or is embraced in the adapter sleeve [6] in such a way that at least the optical waveguide [1,2,3] is accessible from both sides of the adapter sleeve [6] (Figure 2: Modified Figure 2 of Bullock above shows that the optoelectrical guide/conductor arrangement (Figure 1 and Figure 2) is embraced in the adapter sleeve [6] in such a way that at least the optical waveguide [1,2,3] is accessible from both sides of the adapter sleeve [6]; Embrace: comprise, cover, embody; https://www.dictionary.com/browse/embrace#synonyms; Therefore, optoelectrical guide/conductor arrangement (Figure 1 and Figure 2) is covered by the adapter sleeve [6]). 

Regarding claim 6, Bullock teaches a system, wherein 	
the adapter sleeve [6] is made of a material selected from a group consisting of metal, high-grade steel, nickel silver, conductive plastic, and conductive ceramic (A layer 6 of electrical conductors which may be any of the metals and alloys customarily employed for electrical conductors in the wire and cable art. Copper, copper alloys, or silver plated copper or copper alloy are preferred; Page 3 Line 18-22).

Regarding claim 8, Bullock teaches a system, wherein 
the conductive layer [5] further comprises a barrier layer [7] (insulation layer 7 as the barrier layer as it insulates between layers as a barrier) (A 1ayer of insulation 7 is then p1aced over spiralled electrical conductor layer 6 usua11y by tape wrapping, such as in the case of porous ePTFE tape, the preferred insulation, but may be extruded over conductor layer 6 in the case of a thermoplastic insu1ation or foamed over layer 6. A foamed polyo1efin polyester, or thermoplastic fluorocarbon resin may be used for example; Page 3 Line 23-28) configured to inhibit diffusion of oxygen and/or ions of acidic or alkaline solutions into the conductive layer [5] (The C–F bond in fluorocarbon surfactants is quite stable, ensuring high resistance to strong acids, alkalis, and oxidants, and they can be used under the harsher environments; https://www.sciencedirect.com/topics/engineering/fluorocarbon; Therefore fluorocarbon resin inhibit diffusion of oxygen and/or ions of acidic or alkaline solutions into the conductive layer).

Regarding claim 9, Bullock teaches a system, wherein the barrier layer has a hardness (Claim 6: 6, A cable of Claim l wherein said fiber optic core comprises an organic polymer optical fiber surrounded by a hard polymer cladding).
Bullock discloses the claimed invention except for that the barrier layer has a hardness of at least 800 HV in accordance with the test standard DIN EN ISO 14577-4:2007-8. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hardness, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, Bullock teaches a system, wherein 
the barrier layer [7] comprises a material selected from a group consisting of nitride, carbide, boride, oxynitride, carbonitride, Sis3N4, BN, AIN, TiN, AISiN, SiON, SIAION, oxide of Si, oxide of Al, oxide of Ti, oxide of Zr, oxide of Zn, oxide of Sn, oxide of Ta, oxide of Nb, oxide of Y, TiQ2, SiOz, and alloys or ternary systems thereof (A 1ayer of insulation 7 is then p1aced over spiralled electrical conductor layer 6 usua11y by tape wrapping, such as in the case of porous  ePTFE tape, the preferred insulation, but may be extruded over conductor layer 6 in the case of a thermoplastic insu1ation or foamed over layer 6. A foamed polyo1efin polyester, or thermoplastic fluorocarbon resin may be used for example; Page 3 Line 23-28; Barrier layer 7 made of fluorocarbon resin which is a carbide).
Regarding claim 17, Bullock teaches a system, wherein 
the optical waveguide [1-3] comprises a core with a cladding that surrounds the core, the cladding is between the core and the outer sheath layer [4] (The invention comprises a composite fiber optic/ehctrica1 coaxial signal cable which has a fiber optic core which comprises an optica1 fiber clad with a material having a higher refractive index than the optical fiber and a soft polymer buffer layer surrounding the fiber and cladding; Page 1 Line 18-22; Claim 6: 6, A cable of Claim l wherein said fiber optic core comprises an organic polymer optical fiber surrounded by a hard polymer cladding), and 
wherein the core has a refractive index that is greater than a refractive index of the outer sheath layer and/or is greater than a refractive index of the cladding (Claim 7: 7. A cable of Claim 1 wherein said fiber optic core comprises a silicaceous optical fiber surrounded by a silicaceous cladding of higher refractive index; The invention comprises a composite fiber optic/ehctrica1 coaxial signal cable which has a fiber optic core which comprises an optica1 fiber clad with a material having a higher refractive index than the optical fiber and a soft polymer buffer layer surrounding the fiber and cladding; Page 1 Line 18-22; Therefore  a refractive index of the core is greater than a refractive index of the outer sheath layer and/or is greater than a refractive index of the cladding).

Regarding claim 18, Bullock teaches a system, wherein 
the outer sheath layer [4] comprises a material selected from a group consisting of polyamide (PA), polyimide (PI), polymethyl methacrylate (PMMA), wax, wax like constituents, and alkylsilane (Polymer tape layer 4 may comprise any polymer customarily used to tape wrap an e1ectrica1 conductor or optical fiber, but is preferably po1yester, an example of which is Milene* po1yester available from W, L, Gore l Associates, Inc.; Detailed Description of the Invention Page 3 Line 14-17; Therefore the sheath layer is polyimide layer).

Regarding claim 19, Bullock teaches a system, 
further comprising a functional layer system on the outer sheath layer [4] (outer sheath layer 4 has a functional layer system), the functional layer system having a base layer region (The region where the metal layer 5 is placed is the base layer region), wherein the conductive layer [5] is on the base layer region (Figure 1: Modified Figure 1 of Bullock above shows the conductive layer [5] is directly or indirectly on the outer sheath layer [4] in the base layer region).


Regarding claim 20, Bullock teaches a system, 
wherein the base layer region comprises a material selected from a group consisting of an oxide, S102, T1O2, AlbO3, SnO2z, HfOs, a boride, carbide, nitride, oxynitride, carbonitride, a metal, Si, Ti, Mo, and Cr (A 1ayer of insulation 7 is then p1aced over spiralled electrical conductor layer 6 usua11y by tape wrapping, such as in the case of porous  ePTFE tape, the preferred insulation, but may be extruded over conductor layer 6 in the case of a thermoplastic insu1ation or foamed over layer 6. A foamed polyo1efin polyester, or thermoplastic fluorocarbon resin may be used for example; Page 3 Line 23-28; Base layer region also comprises the insulation layer 7 made of fluorocarbon resin which is a carbide).

Regarding claim 21, Bullock teaches a system, wherein
the conductive layer [5] comprises a material selected from a group consisting of titantum, silicon, aluminum, gold, silver, molybdenum, tungsten or zircontum, and alloys thereof Meta1 coating 5 on tape 4 may be any conductive meta1, but is usually Aluminum,; Detailed Description of the Invention Page 3 Line 12-14; the conductive layer [5] comprises a material selected from a group consisting of aluminum).

Regarding claim 23, Bullock teaches a method for producing an optoelectrical guide/conductor system  (a composite fiber optic/ehctrica1 coaxial signal cable which has a fiber optic core which comprises an optica1 fiber clad with a material having a higher refractive index than the optical fiber and a soft polymer buffer layer surrounding the fiber and cladding; Summary of Invention page 1 Line 18-22; Figure 1: Modified Figure 1 of Bullock below is a perspective view of a cable of the invention with the layers cut away to show structure, Figure 2: Modified Figure 2 of Bullock below is a cross-sectional side view of a cab1e of the invention partially inserted into a connector; Brief Description of the Drawing; Page 2 Line 21-24), comprising:
providing an adapter sleeve [6] having a conductive region (The metallized tape layer is surrounded and in electrical contact with a layer 6 of electrical conductors which may be any of the metals and alloys customarily employed for e1ectrica1 conductors in the wire and cab1e art; Detailed Description of the Invention Page 3 Line 18-21; a layer 6 as the adapter sleeve which is a conductor and has a conductive region);
providing an optical waveguide[1-3] (An optical fiber l is c1ad with a hard polymer layer 2 in the case of an organic polymer fiber or a glass or si1ica layer 2 if fiber 1 comprises glass or silica. Layer 3 is a buffer layer, usually of a soft polymer, such as a foam, but preferab1y comprises porous ePTFE, which is soft and resilient to provide excellent buffering properties for the optical fiber 1; Detailed Description of the Invention Page 2 Line 32 Page 2 Line 32-33 & Page 3 Line 1-5; Layers 1-3 makes the optical waveguide) having 
an outer, organic sheath layer and a conductive layer with of a single layer or a sequence of layers [4] (Polymer tape layer 4 as the organic sheath layer as it is organic polymer) (Buffer layer 3 may optionally be covered with a po1ymer tape layer 4 which may be meta11ized on its exterior to enhance conductivity of the layer 6 of e1ectrka1 conductors; Detailed Description of the Invention Page 3 Line 10-12; Claim 6: 6, A cable of Claim l wherein said fiber optic core comprises an organic polymer optical fiber surrounded by a hard polymer cladding), the conductive layer [5] being applied directly or indirectly on the outer sheath layer [4] (Figure 1: Modified Figure 1 of Bullock above shows the conductive layer [5] is directly or indirectly on the outer sheath layer [4]); and
inserting the optical waveguide [1-3] into the adapter sleeve [4] in such a way that the adapter sleeve [6] mechanically embraces the optical waveguide [1-3] with the conductive region [6] and the conductive layer [5] in electrical contact [22] with one another so as to transmit optical and/or electrical signals between the conductive layer [5] and the conductive region [6] (figure 2 shows a cross-sectional piece of a cable of the invention partia11y inserted into a connector, which provides e1ectrica1 contact member 22, for contact with electrical conductor layers 6 and 7 of the cable and shield layer 8 of the cable by contact member 21, Precisely contoured space is provided within the center of the connector for the fiber optic core of the cable (layers 1, 2 and 3) so that the core will abut precisely a similar core affixed to the connector to provide optical signal connection and transmission through optical fiber 1; Detailed Description of the Invention Page 4 Line 13-21; Figure 2 shows inserting the optical waveguide [1-3] into the adapter sleeve [4] in such a way that the adapter sleeve [6] mechanically embraces the optical waveguide [1-3] with the conductive region [6] and the conductive layer [5] in electrical contact with one another by the contact 22 so as to transmit optical and/or electrical signals between the conductive layer [5] and the conductive region [6]).
Bullock fails to teach applying a conductive adhesive to a portion of the conductive layer; and the conductive layer in electrical contact with one another through the electrically conductive adhesive.
Luch teaches structures useful in collecting current from a surface of limited current carrying capacity such as those of many optoelectric devices including photovoltaic cells (Paragraph [0089] Line 1-4),
a conductive adhesive [42] in Figure 43 to a portion of the conductive layer [227b] (The joining is accomplished by suitable electrical joining techniques such as soldering, riveting, spot welding or conductive adhesive application. The particular ohmic joining technique embodied in FIG. 43 is through electrically conductive adhesive 42; Paragraph [0227] Line 4-8) the conductive layer [227b] in electrical contact with one another through the electrically conductive adhesive [42] (Referring to FIG. 43, it is seen that proper positioning allows the conductive material 222 extending over the second surface 212 of article 227b to be ohmicly adhered to the bottom surface 66 of cell 10a. This joining is accomplished by suitable electrical joining techniques such as soldering, riveting, spot welding or conductive adhesive application. The particular ohmic joining technique embodied in FIG. 43 is through electrically conductive adhesive 42; Paragraph [0227] Line 1-8). The purpose of doing so is to provide relatively inexpensive adhesive formulation and to produce as hot melt formulations, to relatively limit  the resulting resistance losses, to establish the ohmic connection using a straightforward lamination process by the hot melt conductive adhesive, to retain a high degree of flexibility and to maximize active collection area.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock in view of Luch, because Luch teaches to include an electrically conductive adhesive to a portion of the conductive layer to electrical contact the conductive layer with one another provides relatively inexpensive adhesive formulation and can produce as hot melt formulations, relatively limits the resulting resistance losses, establishes the ohmic connection using a straightforward lamination process by the hot melt conductive adhesive (Paragraph [0227]), retains a high degree of flexibility and maximizes active collection area (Paragraph [0228]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock ‘039 in view of Luch ‘462 A1 as applied to claim 1 above, and further in view of KAGAYA et al. (Hereinafter “KAGAYA”) in the US Patent Application Publication Number US 20110184244 A1.


Regarding claim 5, the combination of Bullock and Luch fails to teach a system, wherein the adapter sleeve has a fixing section that mechanically embraces the optoelectrical guide/conductor arrangement with a radial tolerance of less than 50 um and/or with a concentricity error of less than 50 um.
KAGAYA teaches a medical equipment capable of precisely connecting optical fibers with a simple operation and realizing optical connection with low loss and may stably guide laser light all the time (Paragraph [0008] Line 2-5), wherein 
the adapter sleeve has a fixing section that mechanically embraces the optoelectrical guide/conductor arrangement with a radial tolerance of less than 50 um and/or with a concentricity error of less than 50 um. (As shown in FIG. 13, at the position which is 25 mm before the completion of connection, the radial tolerance between the key groove 143a of the guide key 173 and the key groove 195 is 400 .mu.m, and the tolerance in the rotating direction is 300 p.m. At a position which is 5 mm before the completion of connection, the receptacle-side cylinder parts 149 and the plug-side cylinder parts 151 begin to engage with each other. The receptacle-side cylinder part 149 and the plug-side cylinder part 151 having begun the engagement have a radial tolerance of 100 p.m. Then, at a position which is 1 mm before the completion of connection, the protrusions 145 and the plug-side inner sleeves 137 begin to engage with each other, and the radial tolerance becomes 50 p.m.; Paragraph [0130] Line 1-13). The purpose of doing so is to realize low-loss connection, to match the axis cores thereof with higher precision and to smoothly continue the insertion operation for a pair of engagement members (Paragraph [0136]).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock and Luch in view of KAGAYA, because KAGAYA teaches to have the adapter sleeve has a fixing section that mechanically embraces the optoelectrical guide/conductor arrangement with a radial tolerance of less than 50 um and/or with a concentricity error of less than 50 um realizes low-loss connection (Paragraph [0134]), matches the axis cores thereof with higher precision and smoothly continues the insertion operation for a pair of engagement members (Paragraph [0136]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock ‘039 in view of Luch ‘462 A1 as applied to claim 1 above, and further in view of Louwet in the US Patent Application Publication Number US 20090148722 A1.

Regarding claim 7, the combination of Bullock and Luch fails to teach a system, wherein the adapter sleeve has an ohmic resistance (Rs) between 1 and 1000 milliohms, and/or wherein the conductive layer has an ohmic resistance (R22) between 1 and 1000 ohms.
Louwet teaches a composition and layer configuration with improved stability to visible and UV light exposure at high surface conductivity (Paragraph [0002] Line 1-3), wherein 
the adapter sleeve has an ohmic resistance (Rs) between 1 and 1000 milliohms, and/or wherein the conductive layer has an ohmic resistance (R22) between 1 and 1000 ohms (U.S. Pat. No. 5,427,841 discloses a laminated structure comprising an electrically insulating substrate carrying a polymer layer consisting essentially of a polymer selected from the group of poly-3,4-ethylene dioxythiophene, poly(3,4-ethylene dioxythiophene), said layer having first electrically conductive portions having a sheet resistance of maximally 1000 .OMEGA./square, and a pattern of second substantially non-conductive portions whose sheet resistance is at least a factor of 10.sup.6 higher than that of the conductive polymer in said first portions, a metal layer being deposited into the electrically conductive first portions of said polymer layer. U.S. Pat. No. 5,427,841 also discloses a room temperature stable spin coating solution which comprises a substance selected from the group of monomers, oligomers and polymers selectively polymerizable (a) to an electrically conductive polymer having a sheet resistance of maximally 1000 .OMEGA./square; Paragraph [0007] Line 1-20). The purpose of doing so is to provide layers and prints result in a dramatic increase in the stability of the surface resistance upon exposure to visible and UV-light and to a combination of heating and high humidity and to increase electrical conductivity.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock and Luch in view of Louwet, because Louwet teaches to have the conductive layer with an ohmic resistance (R22) between 1 and 1000 ohms provides layers and prints result in a dramatic increase in the stability of the surface resistance upon exposure to visible and UV-light and  a combination of heating and high humidity (paragraph [0020]) and increases electrical conductivity (Paragraph [0016]).


Claims 13-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock ‘039 in view of Luch ‘462 A1 as applied to claim 1 above, and further in view of Toth et al. (Hereinafter “Toth”) in the US Patent Application Publication Number US 20160351292 A1.

Regarding claim 13, the combination of Bullock and Luch fails to teach a system, further comprising a measurable impedance (Z) between the adapter sleeve and the optoelectrical guide/conductor arrangement, wherein the measurable impedance (Z) has a first portion from the conductive layer and a second portion from the conductive adhesive, wherein the second portion 1s less than or equal to 10 times the first portion.
Toth teaches an elongated structure having a proximal region and a distal region, where the elongated conductor includes two or more insulated conducting members that are in fixed relative position along at least a portion of the elongated structure and extend from the proximal region to the distal region (Paragraph [0005] Line 2-7), further comprising 
a measurable impedance (Z) between the adapter sleeve and the optoelectrical guide/conductor arrangement, wherein the measurable impedance (Z) has a first portion from the conductive layer and a second portion from the conductive adhesive, wherein the second portion is less than or equal to 10 times the first portion (the elongated conductor may have a structure that provides for a controlled impedance, at least along a portion of the conductor length, e.g., where the controlled impedance may be viewed as a known fixed impedance/unit length. The structure and interaction of components in the elongated conductor can be chosen to provide for a desired impedance along at least a portion of, if not all of, the length of the elongated conductor, which impedance may be tailored to the intended use of the device in which the elongated conductor is to be present. For example, the impedance of the conductor and/or sub-portions thereof may be chosen depending on the types of signals that are to be conveyed along the conductor, e.g., cardiac EPS, neuro, brain, etc., and may be selected to work optimally with communications units, e.g., RF units, at an end of the conductor; Paragraph [0074] Line 2-16; Therefore the impedance is controlled and can be the measurable impedance (Z) has a first portion from the conductive layer and a second portion from the conductive adhesive, wherein the second portion 1s less than or equal to 10 times the first portion). The purpose of doing so is to determine tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like and to provide for precise control of the impedance between adjacent wires along the length of the assembly, to obtain for a given wire diameter, a much finer pitch.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock and Luch in view of Toth, because Toth teaches to determine a measurable impedance (Z) between the adapter sleeve and the optoelectrical guide/conductor arrangement determines tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like (Paragraph [0135]) provides for precise control of the impedance between adjacent wires along the length of the assembly, to obtain for a given wire diameter, a much finer pitch (paragraph [136]).


Regarding claim 14, the combination of Bullock and Luch fails to teach a system, wherein the second portion 1s less than or equal to 0.5 times the first portion.
Toth teaches an elongated structure having a proximal region and a distal region, where the elongated conductor includes two or more insulated conducting members that are in fixed relative position along at least a portion of the elongated structure and extend from the proximal region to the distal region (Paragraph [0005] Line 2-7), wherein
the elongated conductor may have a structure that provides for a controlled impedance, at least along a portion of the conductor length, e.g., where the controlled impedance may be viewed as a known fixed impedance/unit length. The structure and interaction of components in the elongated conductor can be chosen to provide for a desired impedance along at least a portion of, if not all of, the length of the elongated conductor, which impedance may be tailored to the intended use of the device in which the elongated conductor is to be present. For example, the impedance of the conductor and/or sub-portions thereof may be chosen depending on the types of signals that are to be conveyed along the conductor, e.g., cardiac EPS, neuro, brain, etc., and may be selected to work optimally with communications units, e.g., RF units, at an end of the conductor (Paragraph [0074] Line 2-16). The purpose of doing so is to determine tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like and to provide for precise control of the impedance between adjacent wires along the length of the assembly, to obtain for a given wire diameter, a much finer pitch.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock and Luch in view of Toth, because Toth teaches to include the second portion and the first portion determines tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like (Paragraph [0135]) provides for precise control of the impedance between adjacent wires along the length of the assembly, to obtain for a given wire diameter, a much finer pitch (paragraph [136]).
Toth discloses the claimed invention except for that the second portion is less than or equal to 0.5 times the first portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second portion less than or equal to 0.5 times the first portion, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, the combination of Bullock and Luch fails to teach a system, wherein the first portion is dependent on a parameter selected from a group consisting of: an impedance of the conductive layer, an impedance of the conductive layer with respect to a medium surrounding the optoelectrical guide/conductor arrangement, and combinations thereof, and/or wherein the second portion is dependent on a parameter selected from a group consisting of: an ohmic resistance (Rug) of the conductive adhesive, a capacitive reactance (C4) of the conductive adhesive, an ohmic resistance (R2s/40) of a barrier layer configured to inhibit diffusion of oxygen and/or ions of acidic or alkaline solutions into the conductive layer, a capacitive reactance (Co3/40) Of the barrier layer, and any combinations thereof.
Toth teaches an elongated structure having a proximal region and a distal region, where the elongated conductor includes two or more insulated conducting members that are in fixed relative position along at least a portion of the elongated structure and extend from the proximal region to the distal region (Paragraph [0005] Line 2-7), further comprising 
wherein the first portion is dependent on a parameter selected from a group consisting of: an impedance of the conductive layer, an impedance of the conductive layer with respect to a medium surrounding the optoelectrical guide/conductor arrangement, and combinations thereof (the elongated conductor may have a structure that provides for a controlled impedance, at least along a portion of the conductor length, e.g., where the controlled impedance may be viewed as a known fixed impedance/unit length. The structure and interaction of components in the elongated conductor can be chosen to provide for a desired impedance along at least a portion of, if not all of, the length of the elongated conductor, which impedance may be tailored to the intended use of the device in which the elongated conductor is to be present. For example, the impedance of the conductor and/or sub-portions thereof may be chosen depending on the types of signals that are to be conveyed along the conductor, e.g., cardiac EPS, neuro, brain, etc., and may be selected to work optimally with communications units, e.g., RF units, at an end of the conductor; Paragraph [0074] Line 2-16; Therefore wherein the first portion is dependent on a parameter selected from a group consisting of: an impedance of the conductive layer, an impedance of the conductive layer with respect to a medium surrounding the optoelectrical guide/conductor arrangement, and combinations thereof). The purpose of doing so is to determine tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like and to provide for precise control of the impedance between adjacent wires along the length of the assembly, to obtain for a given wire diameter, a much finer pitch.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock and Luch in view of Toth, because Toth teaches to include an impedance of the conductive layer, an impedance of the conductive layer with respect to a medium surrounding the optoelectrical guide/conductor arrangement, and combinations thereof determines tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like (Paragraph [0135]) provides for precise control of the impedance between adjacent wires along the length of the assembly, to obtain for a given wire diameter, a much finer pitch (paragraph [136]).

Regarding claim 16, the combination of Bullock and Luch fails to teach a system, wherein the measurable impedance is measurable between an outer sleeve body of the adapter sleeve and an end region of the conductive layer projecting from the adapter sleeve.
Toth teaches an elongated structure having a proximal region and a distal region, where the elongated conductor includes two or more insulated conducting members that are in fixed relative position along at least a portion of the elongated structure and extend from the proximal region to the distal region (Paragraph [0005] Line 2-7),  
wherein the measurable impedance is measurable between an outer sleeve body of the adapter sleeve and an end region of the conductive layer projecting from the adapter sleeve. (the elongated conductor may have a structure that provides for a controlled impedance, at least along a portion of the conductor length, e.g., where the controlled impedance may be viewed as a known fixed impedance/unit length. The structure and interaction of components in the elongated conductor can be chosen to provide for a desired impedance along at least a portion of, if not all of, the length of the elongated conductor, which impedance may be tailored to the intended use of the device in which the elongated conductor is to be present. For example, the impedance of the conductor and/or sub-portions thereof may be chosen depending on the types of signals that are to be conveyed along the conductor, e.g., cardiac EPS, neuro, brain, etc., and may be selected to work optimally with communications units, e.g., RF units, at an end of the conductor; Paragraph [0074] Line 2-16; Therefore wherein the measurable impedance is measurable between an outer sleeve body of the adapter sleeve and an end region of the conductive layer projecting from the adapter sleeve). The purpose of doing so is to determine tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like and to provide for precise control of the impedance between adjacent wires along the length of the assembly, to obtain for a given wire diameter, a much finer pitch.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock and Luch in view of Toth, because Toth teaches to include the measurable impedance is measurable between an outer sleeve body of the adapter sleeve and an end region of the conductive layer projecting from the adapter sleeve determines tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like (Paragraph [0135]) provides for precise control of the impedance between adjacent wires along the length of the assembly, to obtain for a given wire diameter, a much finer pitch (paragraph [136]).

Regarding claim 22, the combination of Bullock and Luch teaches a device for detecting the immersion of an optoelectrical guide/conductor arrangement in a conductive medium, comprising:
the optoelectrical guide/conductor system of claim 1 (See rejection of claim 1 above).
Bullock fails to teach a system, comprising an evaluation unit electrically connected to the adapter sleeve and the conductive medium, wherein the evaluation unit is configured to determine an impedance or change in impedance between the adapter sleeve and the medium so that immersion of the optoelectrical guide/conductor arrangement in the medium is detected and/or an immersion depth of the optoelectrical guide/conductor arrangement in the medium is determined. 
Toth teaches an elongated structure having a proximal region and a distal region, where the elongated conductor includes two or more insulated conducting members that are in fixed relative position along at least a portion of the elongated structure and extend from the proximal region to the distal region (Paragraph [0005] Line 2-7), further comprising 
an evaluation unit electrically connected to the adapter sleeve and the conductive medium, wherein the evaluation unit is configured to determine an impedance or change in impedance between the adapter sleeve and the medium so that immersion of the optoelectrical guide/conductor arrangement in the medium is detected and/or an immersion depth of the optoelectrical guide/conductor arrangement in the medium is determined (Proximal end connectors may vary widely depending on the particular medical device in which the elongated conductor is employed, and are configured to serve as a connection between the elongated conductor (and effector coupled to the distal end thereof) and any of a variety of different devices, e.g., control devices, data processing devices, data display devices, power devices, communications devices, sensory devices, surgical implements, therapeutic devices, etc. A variety of different effectors may be conductively coupled to the distal end of the elongated conductor. Effectors that may be coupled to the distal end of the elongated conductors may be sensors and/or actuators. Sensing effectors of interest, i.e., sensors, may be configured to sense a variety of different types of data, such as but not limited to: electrical conductivity data, electrical potential data, pressure data, volume data, dimension data, temperature data, oxygen or carbon dioxide concentration data, hematocrit data, pH data, chemical data, blood flow rate data, thermal conductivity data, optical property data, cross-sectional area data, change in structure data, viscosity data, radiation data, monitoring an actuation process, and the like; Paragraph [0111] Line 4-24; Therefore evaluation unit as any electrical control unit electrically connected to the adapter sleeve and the conductive medium, wherein the evaluation unit is configured to determine an impedance or change in impedance between the adapter sleeve and the medium so that immersion of the optoelectrical guide/conductor arrangement in the medium is detected). The purpose of doing so is to determine an impedance or change in impedance determines tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bullock and Luch in view of Toth, because Toth teaches to include an evaluation unit electrically connected to the adapter sleeve and the conductive medium, wherein the evaluation unit is configured to determine an impedance or change in impedance determines tip flexure of the elongated conductor, but low frequency signals may be communicated along the wires to a distal chip, integrated circuit, electrodes, or the like (Paragraph [0135]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866